Blandford, Justice.
Williams was indicted and convicted of the crime of arson, in setting fire to an occupied dwelling-house. He moved the court for a new trial, principally upon the ground that the verdict was not sustained by the evidence. We have looked into the evidence in this case very closely, and we are satisfied that the same was not sufficient to establish the guilt of the accused beyond a reasonable doubt. The evidence in a criminal case must be sufficient to satisfy the jury, beyond a reasonable doubt, of the guilt of the accused, before they are authorized to find a verdict of guilty. The evidence in this case raises a suspicion against the accused, but we do not think it connects him with the crime beyond a reasonable doubt; and for this reason we reverse the judgment of the court below in refusing to grant a new trial. Judgment reversed.